DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/08/2022 have been considered and an action on the merits follows regarding claims 1-5,7-16,18,20-25,27-32,42,44-49.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030)(hereinafter Roth) in view of Coppage (US 5008959)(hereiafter Coppage).
Regarding claim 1, Roth teaches a shirt system (fig 8) for supporting body armor, comprising: 
an inner shirt (an inner harness 12, para [0043], the harness can be a tactical or other type of vest wherein the vest replaces and functions in a similar manner to the harness 12. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 with the harness incorporated into a vest for the benefit of providing a various use of the harness system, especially for tactical use) comprising a first pocket (120) located on a front panel of the inner shirt (the front pack 120 sitting on a front panel of the inner harness 12);
an outer shirt (an outer jacket of the system 10) comprising a second pocket (90) located on a rear panel of the outer shirt (the backpack 90 sitting on the rear panel of the outer shirt);
a strap 52 (of the inner harness 12) extending from an upper portion of the first pocket (120), the strap 52 having a first end 50 connected directly to the first pocket (120); a strap 32 (of the inner harness 12) extending to an upper portion of the second pocket (90), the strap 32 having a second end 32 connected directly to the second pocket (90);
at least one second connector (42) extending from a lower portion of the first pocket (120)(para [0040], the bottom front pack clips 130 are selected to be engageable with the rings 48) to a lower portion of the second pocket (90) (para [0039], the bottom harness connector 40 connected to the bottom backpack connector 96), the at least second connector having a first end (48) connected directly to the first pocket (120) and a second end (44) connected directly to the second pocket (90);
at least one first opening (para [0038], slits 78,82) formed in the outer shirt for receiving a portion of the at least one first connector (52); and 
at least one second opening (para [0038], slits 80) formed in the outer shirt for receiving a portion of the at least one second connector (42),
wherein the at least one first connector (52) extends from the upper portion of the first pocket (120) to the upper portion of the second pocket (90) (by strap 32) through the at least one first opening (82) in the outer shirt and the at least one second connector (42) extends directly form the lower portion of the first pocket (120) to the lower portion of the second pocket (90) through the at least one second opening(80) in the outer shirt, and
wherein each of the at least one first connector and the at least one second connector extend from an exterior of the outer shirt, through the respective at least one first opening and at least one second opening, to an interior of the outer shirt (figs 6, 7, para [0038]).

    PNG
    media_image1.png
    600
    517
    media_image1.png
    Greyscale

Roth does not clearly teach the strap 52 and the strap 32 is connected directly into one strap extending from an upper portion of the first pocket to an upper portion of the second pocket. However, in the same field of endeavor, Coppage teaches straps 45 extending from an upper portion of the first pocket (figs 3, 5, the pocket formed by layers 20 and 30 of the front panel of the shirt) to an upper portion of the second pocket (figs 7,9 the pocket formed by layers 40, 50 of the rear panel of the shirt), the straps 45 having a first end (25) connected directly to the first pocket and a second end (45) connected directly to the second pocket (figs 3,7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify two straps of Roth into one strap as taught by Coppage for the benefit of balancing the weight of the front pack and the rear pack on carrying loads. 
	It is noted that “the first pocket adapted to receive a first ballistic panel” and “the second pocket adapted to receive a second ballistic panel” is the intended use of the claimed invention. Although Roth does not clearly teach the first pocket and the second pocket carrying ballistic panel, the backpack and the front pack of Roth are capable of carrying loads such as ballistic panels.
	Regarding claim 2, Roth teaches the first pocket(120) is located on a front side of the front panel of the inner shirt (12) and the second pocket (90) is located on a back side of the rear panel of the outer shirt (an outer jacket)(fig 8).
	Regarding claim 3, the modified Roth teaches one or both of the at least one first connector and the at least one second connector comprises a strap (straps 32, 52, 42).
	Regarding claim 4, Roth teaches the strap is configured to extend over a portion of a wearer, wherein the portion of the wearer is at least one of a shoulder, a torso, or a chest (fig 8).
	Regarding claim 5, Roth teaches one or both of the at least one first connector and the at least one second connector includes a hook-and-pile fastener, a button, a zipper, a strap, an adjustable strap, a tie, or a clip (straps 32,42,52 comprising buckles and clips).
	Regarding claim 7, Roth does not teach a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket. However, Coppage teaches a first ballistic panel (60) received in the first pocket (at the front panels of the shirt) and a second ballistic panel (70) received in the second pocket (at the rear panels of the shirt). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the system of Roth with a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly those persons engaged in military or law enforcement activities.
	Regarding claim 8, Coppage teaches at least one of the first ballistic panel and the second ballistic panel comprise a material selected from the group consisting of para-aramid synthetic fiber, ultra-high-molecular-weight polyethylene, and ballistic material (column 4, lines 56-65).
	Regarding claim 9, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, Coppage teaches the first pocket comprises a first closing member (hook and pile fastening 34,36) for securing the first ballistic panel within the first pocket (column 3, lines 40-44), and the second pocket comprises a second closing member (54,44) for securing the second ballistic panel within the second pocket (column 3, lines 60-65). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught by Coppage for the benefit of securing the items inside the pockets.
	Regarding claim 10, Coppage teaches the at least one of the first closing member and the second closing member comprises hook and pile fastener.
	Regarding claim 11, Roth does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material. However, Coppage teaches a portion of the shirt comprises a moisture wicking material (column 4, lines 20-31). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer's body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
	Regarding claim 14, Roth teaches the outer shirt is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (para [0013]).
	Regarding claim 15, Roth teaches the second pocket (90) is attached to the outer shirt at a top portion of the second pocket (90)(fig 8).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of Coppage (US 5008959), further in view of Aquino(US 20150059042)(hereinafter Aquino).
Regarding claim 12, Roth does not teach at least one side ballistic panel. However, in the same field of endeavor, Aquino teaches at least one side panel (fig 34, panels 985, 986). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify shirt system of Roth comprising at least one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para [0141]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of Coppage (US 5008959), further in view of McIntire (US 20150196077)(hereinafter McIntire).
Regarding claim 13, Roth does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(figs 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strip of McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of Sacks (US 4413357)(hereinafter Sacks).
Regarding claim 16, Roth teaches a shirt system (fig 6) comprising: an inner harness 12, an outer shirt (fig 6 shows an outer jacket in dotted lines) comprising a second pocket (90), the second pocket (90) located on a back side of a rear panel of the outer shirt (fig 1);at least one connector (a strap connected to the stabilizing rings 140) attaching the inner harness 12 to the second pocket (90); and at least one opening formed in the outer shirt (para [0038], the stabilization rings 140 may also optionally be passed through slits in the shoulders of the jacket) for receiving a portion of the at least one connector (fig 6), wherein the at least one connector extends directly from the harness 12 to the second pocket through at least one opening in the outer shirt, and wherein the at least one connector has a first end connected directly to the front panel of the harness 12 and a second end connector directly to the second pocket (90); wherein the at least one connector extends from an exterior of the outer shirt, through at least one opening, to an interior of the outer shirt (fig 6, the rings 140 are connected to the harness 12 inside the outer shirt, and extend outside the outer shirt in dotted lines, and in para [0038], the stabilizing rings 140 may also optionally be passed through slits in the shoulders of the jacket).
Roth does not clearly teach in fig 6 an inner shirt. However, Roth teaches the harness system can be in form of a vest 150 (fig 11); the top harness connector 30, front harness connectors 50, bottom harness connectors 40 and rings 48 and 140 may be secured to the exterior surface of a vest 150, such as, by way of non-limiting example, a tactical or other type of vest wherein the vest replaces and functions in a similar manner to the harness 12 (para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 in fig 6 with the harness incorporated into a vest as taught in fig 11 for the benefit of providing a various use of the harness system, especially for tactical use.
Roth does not teach ballistic panels received in the pockets. However, in the same field of endeavor, Sacks teaches the protective shields are received in the pockets (pouch 19 and pocket 22). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic panel as taught by Sacks for the benefit of providing protection for selective portions of the wearer’s body against injury when struck with a bullet or other missile or moving object.
Roth does not teach the vest comprising a first pocket, the first pocket adapted to receive a first ballistic panel, and at least one connector extends directly from the first pocket in fig 6. However, Roth teaches the connector (rings comprising straps) connected at the front panel of the vest. And in the same field of endeavor, Sacks teaches the vest also comprises a pouch 19 at a front side of the front panel of the vest, the pouch 19 adapted to receive a ballistic panel, two connectors (Velcro pads 21) to receive straps 28 attached directly at the pouch 19. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the vest of Roth comprising a pouch at the front panel adapted to receive a ballistic panel as taught by Sacks for the benefit of providing protection for the front portion of the user against injury when struck with a bullet or other missile or moving object.
Regarding claim 18, Roth teaches the at least one connector includes at least one of a strap (fig 6, a strap connected to the stabilizing rings 140).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of Sacks (US 4413357), further in view of Aquino (US 20150059042)(hereinafter Aquino).
Regarding claim 20, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, in the same field of endeavor, Aquino teaches in fig 22b a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught in fig 22b of Aquino for the benefit of securing the items inside the pockets. 
Regarding claim 21, Roth does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 22, Roth does not comprise at least one side ballistic panel. However, Aquino teaches at least one side panel (fig 34, panels 985, 986). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth comprising at least one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para [0141]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of Sacks (US 4413357), further in view of McIntire (US 20150196077)(hereinafter McIntire).
Regarding claim 23, Roth does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(figs 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strip of McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.
Claims 24-25,27-31, 42,44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of  Aquino (US 20150059042)(hereinafter Aquino).
Regarding claim 24, Roth teaches a shirt (fig 8 shows an outer jacket) comprising: a front panel, a rear panel, a pocket (90) located on an integral with at least one of the front panel and the rear panel (fig 8, the backpack 90 is formed as a unit with the garment system); at least one connector (30) and adapted to connect to the inner harness 12 (fig 6); an opening in the rear panel for receiving a portion of the strap for attaching the pocket to the inner harness (as shown in fig 1, para [0038], there is a slit 82 in the rear panel of the jacket for the strap 30 to come out to connect to the backpack 90), wherein the strap is connected directly to the rear panel (fig 8).
Roth does not explicitly teach in fig 8 the strap adapted to connect to a second shirt. However, Roth teaches the harness system can be in form of a vest 150 (fig 11, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 in fig 8 with the harness incorporated into a vest as taught in fig 11 for the benefit of providing a various use of the harness system, especially for tactical use.
Roth does not teach the pocket adapted to receive a ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pocket adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic insert received in the pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body.
Roth does not clearly show a closing member adapted to close the pocket. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth to have a closing member adapted to close the pocket as taught in fig 22b of Aquino for the benefit of securing the items inside the backpack.
Regarding claim 25, Roth teaches the pocket is located on at least of the front side or front panel, a front side of the rear panel, and a back side of the rear panel (fig 8).
Regarding claim 27, Roth does not teach a portion of at least one of the shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 28, Roth does not teach a portion of the rear panel comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a portion of the rear panel of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 29, Roth teaches a first sleeve and a second sleeve, wherein the first sleeve is attached to the front panel and the rear panel in a first underarm area and the second sleeve is attached to the front panel and the rear panel in a second underarm area (fig 8). Roth does not teach the first underarm and the second underarm area comprise a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first underarm area and the second underarm area of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 30, Roth teaches the article of clothing is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (para [00131]).
Regarding claim 31, Aquino teaches a ballistic panel (50) received in the pocket.
Regarding claim 42, Roth teaches a system comprising: an inner shirt (fig 8); a first pocket (120) connected to and integral with the inner shirt (fig 8, the front pack 120 is formed as a unit with the garment system); a second pocket (90); at least one connector coupled to the first pocket (para [0040], the pack clips 130 secured to the front pack 120 by bottom front pack straps 132); a strap (harness 12) having a first end (40) connected directly to the second pocket (90) and a second end (48) connected directly to the at least one connector to couple the second pocket to the first pocket (fig 8, para [0039], [0040]).
Roth does not teach the first pocket adapted to receive a first ballistic panel; the second pocket adapted to receive a second ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pockets adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic insert received in the first pocket and the second pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body.
Regarding claim 44, Roth does not teach the first pocket is connected to the inner shirt with one of stitching or adhesion. However, Aquino teaches the pocket (carrier shell) and outer garment are integrated in a detachable fashion (figs 33A, B) or permanently integrated into an article of clothing (fig 32) by sewing (para [0138]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first pocket of Roth is connected to the inner shirt with one of stitching as taught by Aquino for the benefit of securing and concealing the backpack to the shirt system while allowing both garments to move independently of one another avoiding friction that might inhibit body movement (para [0138]).
Regarding claim 45, Roth teaches the at least one connector includes a clip (130).
Regarding claim 46, Aquino teaches a first ballistic panel (50) received in the first pocket and a second ballistic panel (50) received in the second pocket.
Regarding claim 47, Aquino teaches one of the first ballistic panel and the second ballistic panel comprise a ballistic material (para [0087]).
Regarding claim 48, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, Aquino teaches in fig 22b a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught in fig 22b of Aquino for the benefit of securing the items inside the pockets.
Regarding claim 49, Aquino teaches at least one of the first closing member and the second closing member comprises at least one of a hook-and pile fastener, a button, a zipper, or a snap (para [0113], the last 5 lines).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Roth( US 20140239030) in view of  Aquino (US 20150059042), further in view of McIntire (US 20150196077).
Regarding claim 32, Roth teaches the strap 30 configured to be threaded between the pocket (of the outside of the outer jacket ) and the second shirt (on the inner side of the outer jacket ). Roth does not teach one woven strip attached to at least one of the front panel or the rear panel. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B) attached to the back side of the rear panel of the combination bag/vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strip of McIntire to the back side of the rear panel of the system for the benefit of providing attachment system for the straps to connect to the first and second panels. Then the modified Roth teaches the strap configured to be threaded through the at least one woven strip between the pocket and the second shirt.
Response to Arguments
Applicant’s arguments filed 02/08/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect claims 16, 24, 42 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments regarding Roth is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Roth is in the same field of garment of the applicant’s endeavor, the harness of Roth can be a tactical or other type of vest (para [0043]), the harness of Roth can be incorporated into a jacket, a vest, a hoodie or a shirt (para [0038]), and the backpack and front pack of Roth are capable of carrying loads such as removable ballistic panels. 
In response to the Applicant’s arguments that the modification of Roth by Sacks (or by Aquino) changes the principle of operation of Roth, first, Roth does not exclude the fact the backpack is capable of carrying removable ballistic panels as taught by Sacks (and by Aquino). Second, the combination of the carrying system of Roth with the removable ballistic panels received in the pockets as taught by Sacks (and by Aquino) does not alter the principle of operation of Roth, in fact, the modified system of Roth will perform both carrying loads (ballistic panels) and protecting wearer’s body. 
In response to the Applicant’s arguments that there is no motivation to modify the backpack of Roth to include the pouches of Sacks and/or the protective shields of Sacks, and it is based on improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner does not modify the backpack of Roth to include the pouches, the Examiner only modify the vest of Roth to include the ballistic panel received in a first pocket, and at least one connector extends directly from the first pocket as taught by Sacks. As the figure 6 does not show the system comprising a front pack, however, the system of Roth can include a front pack in addition to the a backpack (as shown in fig 8), and the reference Sacks is used to modify the system of Roth in fig 6 to incorporate a pocket/front pack to carry inserts such as ballistic panels. 
In response to the Applicant’s arguments that the alleged “motivation” of “providing protection for the front portion of the user against injury when struck with a bullet or other missile or moving object” is driven by the claim language and not by the teachings of the prior art references, in fact the above motivation is driven from Sacks (column 1, lines 11-13, column 5, lines 10-15). 
In response to the Applicant’s arguments that the motivation “providing protection for selective portions of the wearer’s body” is only driven by the claim language itself and not by the teachings of the prior art refences, in fact, the above motivation is driven from knowledge which was within the level of ordinary skill at the time the claimed invention was made, and also in Aquino, the removable inserts can be inserted into the front panel, back panel and side panels to provide different parts of the user’s body.
In response to the Applicant’s arguments that the combination of Roth and Sacks fails to disclose “ the at least one connector extends from an exterior of the outer shirt through the at least one opening, to an interior of the outer shirt”, as it is seen in fig 6, the rings 140 are connected to the harness 12 inside the outer shirt, and extend outside the outer shirt in dotted lines, and in para [0038], the stabilizing rings 140 may also optionally be passed through slits in the shoulders of the jacket.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732